Citation Nr: 0710588	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  96-46 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include a stomach ulcer.  

3.  Entitlement to an increased evaluation for bilateral 
pneumothorax with right and left thoracotomy scars, currently 
assigned a 30 percent disability rating.  

4.  Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1965 to July 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 decision by the RO 
which denied service connection for a psychiatric disorder 
and stomach ulcers, and granted service connection for lung 
and chest disorder, rated 30 percent disabling and bilateral 
defective hearing, rated noncompensable disabling.  In June 
2004, the Board remanded the appeal for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2006, the undersigned member of the Board granted 
the veteran's motion to be rescheduled for a videoconference 
hearing which had been scheduled for January 2006.  However, 
in March 2007, the RO informed the Board that the veteran was 
unable to attend a videoconference hearing and had been added 
to the docket for a Travel Board hearing in May 2007.  
Therefore, the RO requested that the claims file be returned 
to Cleveland Regional Office.  

In view of the recent developments, this case is REMANDED to 
the RO for the following:  

The veteran should be notified of the 
scheduled hearing before a traveling 
member of the Board of Veterans' Appeals 
at the RO as soon as practicable.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  Under 38 U.S.C.A. § 7252 
(West 2002), only a decision of the Board of Veterans' 
Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  


